EX-10.123 15 sch1002.htm BANK'S PAYMENT OFFICE/LENDING OFFICE; NOTICE
INFORMATION

SCHEDULE 10.02

to Credit Agreement

BANK'S PAYMENT AND LENDING OFFICES/NOTICE INFORMATION

 

Addresses for Notices

:



 

 

If to the Company

:



Plantronics, Inc.

345 Encinal Street

Santa Cruz, CA 95060

Attn: Jon Alvarado

Telephone: 831.458.4452

Telefacsimile: 831.423.4314

 

 

 

If to the Bank

:



Wells Fargo Bank, National Association

Central Coast Regional Commercial Banking Office

65 West Alisal Street, 2nd Floor

Salinas, CA 93901

Attn: Patrick Bishop

Telephone: 831.754-5078

Telefacsimile: 831.757.7345

 

 

 

 

Payment and Lending Offices of the Bank:

Payment Office:

Wells Fargo Bank, National Association

Commercial Loan Center

201 Third Street

San Francisco, CA 94103

Attn: Accounting

Telephone: 415.477.5464

Telefacsimile: 415.979.0579

Lending Offices

:



Wells Fargo Bank, National Association

Central Coast Regional Commercial Banking Office

65 West Alisal Street, 2nd Floor

Salinas, CA 93901

Attn: Patrick Bishop

Telephone: 831.754-5078

Telefacsimile: 831.757.7345

 

 

 

 